March 16, 1927. The opinion of the Court was delivered by
This case was first submitted to this Court on printed arguments in December, 1924. An opinion was subsequently rendered and filed, but upon petition a rehearing was granted. A bankruptcy case involving the same fund was *Page 542 
pending in the Circuit Court of Appeals for the Fourth Circuit about the same time. A decision was rendered in the latter case in December, 1924. 3 F.2d 252. These two decisions were in conflict, and each of the Courts, this Court and the Circuit Court of Appeals, granted rehearings, and both rehearings were had about April, 1925.
The Circuit Court of Appeals decided the case before it, which is entitled C.T. Bailey and Others v. O.C. Blackmon,Trustee, et al., on June 8, 1926. 14 F.2d 16. This decision reaffirms the first opinion of that Court, holding that the trustee in bankruptcy was entitled to the fund in controversy, which is in the hands of the Master of Richland County.
We are of opinion that the decision of the Circuit Court of Appeals is binding in this case.
It is therefore ordered that the fund in the hands of the Master of Richland County be turned over to the trustee in bankruptcy of C.T. Bailey.
MESSRS. JUSTICES COTHRAN, MARION and MR. ACTING ASSOCIATE JUSTICE JOHNSON concur.
 *Page 1